Citation Nr: 1211239	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  05-11 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, to include schizophrenia, has been received, and if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Rafael Modet Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran had active service from April 1983 to March 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for a psychiatric disability, schizophrenia, bulimia, on the grounds that new and material evidence to reopen the claim had not been received.

By decision of September 2008, the Board denied service connection for an acquired psychiatric disorder, to include schizophrenia, on the grounds that new and material evidence to reopen the claim had not been received.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By July 2009 Order, the Court vacated the Board's September 2008 decision and remanded the matter to the Board for compliance with instructions contained in a July 2009 Joint Motion for Remand of the appellant and the VA Secretary.  By decision of April 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.  

By decision of December 2010, the Board again denied service connection for an acquired psychiatric disorder, to include schizophrenia, on the grounds that new and material evidence to reopen the claim had not been received.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By October 2011 Order, the Court vacated the Board's December 2010 decision and remanded the matter to the Board for compliance with instructions contained in a Joint Motion for Remand of the appellant and the VA Secretary.  The case has been returned to the Board for further appellate action.

Although the RO has determined that new and material evidence has not been submitted to reopen the claim for service connection for an acquired psychiatric disability, to include, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
The Board notes that the Veteran submitted additional medical evidence in February 2012, pertinent to the claim, which has not yet been considered by the RO. However, as the claim is being granted, a remand for RO consideration of the evidence is not required.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for an acquired psychiatric disability, to include schizophrenia, is deemed to include any psychiatric disability.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In light of the Board's grant of service connection for an acquired psychiatric disability, the issue is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In an unappealed decision issued in June 1992, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  

2.  The evidence associated with the claims file subsequent to the June 1992 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for an acquired psychiatric disorder, to include schizophrenia, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include schizophrenia.

3.  An acquired psychiatric disability was not identified on the examination when the Veteran was accepted for service, but clear and unmistakable evidence shows that an acquired psychiatric disability, namely schizophrenia, pre-existed service.  

4.  The evidence does not clearly and unmistakably show that the Veteran's acquired psychiatric disability, namely schizophrenia, did not increase in severity during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  An acquired psychiatric disability, namely schizophrenia, pre-existed service, but was aggravated therein.  38 U.S.C.A. § 1110, 1153 (West 2002); 38 C.F.R. § 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for an acquired psychiatric disability.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).


Analysis

In a June 1992 rating decision, the RO denied service connection for a psychiatric disorder, on the basis that a psychiatric disability clearly and unmistakably pre-existed service and was not aggravated therein.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in April 2004.

The evidence of record at that time of the June 1992 denial included private and service treatment records.

February 1979 pre-service private hospital records showed treatment and evaluation of the Veteran for acute psychotic decompensation at the age of 18.  The diagnosis was acute schizophrenic reaction.  
The service medical records are negative for any history of a claimed sexual assault on the Veteran.  

Service treatment records show that during treatment in September 1983, a psychologist noted that the Veteran had previously been hospitalized on two occasions with schizophrenic symptoms.  It was further noted that the Veteran displayed magical thinking, but no loosening of association.  A provisional diagnosis of schizophrenia, residual type was made and it was recommended that the Veteran be transferred to the Bethesda Naval Medical hospital for further evaluation.  

The Veteran was transferred to Bethesda Naval Hospital, where she was evaluated, treated and diagnosed with chronic schizophrenia, residual type.

An October 1983 military Medical Board report noted that the Veteran had been hospitalized after approximately six months of active duty after experiencing feelings of derealization, persecution, magical thinking and binge eating.  She admitted to two psychiatric admissions prior to active duty.  Following a period of observation and evaluation, it was found that the Veteran suffered from a mental illness of psychotic proportions that precluded any further useful military service, due to her diagnosed chronic schizophrenia, residual type, which existed prior to service.
A November 1983 Medical Board report found that the Veteran was unfit for future military service, due to her chronic schizophrenia, residual type.

In February 1986 and February 1990 statements, the Veteran claimed that she had been sexual assaulted during her treatment at the Bethesda Naval Hospital in 1983.
Medical records of P. S., MD, dated from 1991 to 1992 showed continuing psychiatric treatment and evaluation of the Veteran for schizophrenia.  

The additional pertinent medical evidence added to the record since the June 1992 denial includes pre- and post-service private medical records dated from 1980 to 2010, and records from the Social Security Administration (SSA), showing treatment and evaluations of the Veteran for acquired psychiatric disability.

A pre-service June 1980 state hospital report indicates that the Veteran was admitted with a history of a first psychotic break approximately fourteen months ago, at which time she developed a paranoid delusional system and paranoid schizophrenia.  At the time of hospital discharge, the diagnosis was paranoid schizophrenia. 

Post service, in a March 1988 statement, E. H., MD stated that he first treated the Veteran for psychomotor retardation with depression in January 1978, and that schizophrenia was diagnosed in 1980.  

During psychological examination in May 1988, the Veteran voiced a general fear of people because of all the "rapes and beatings and lies," and a fear of men.  S. F., Ph.D., diagnosed chronic paranoid schizophrenia, chronic, in partial remission.

A May 1988 SSA determination found that the Veteran was disabled from December 1987, due to her chronic paranoid schizophrenia.  

In a May 1993 statement, Dr. P. S. noted that the Veteran had been in military service during the early 1980s, that she apparently became ill in service, and that her current diagnosis was schizophrenia.

In a September 1995 statement, C. B., D.O., noted the Veteran's history of a sexual assault in military service, but indicated that the accuracy of her history was uncertain, as he did not have her service records for review.  Her current diagnosis was paranoid schizophrenia, but the doctor was unable to make a definitive statement as to its causation.  He opined that paranoid schizophrenia was not a specifically event-related disability, and that, if that assumption was correct, then the Veteran's claim that her current mental disability was a direct result of the in-service assault could not be supported. 

In June 1998, the Veteran was hospitalized at the St. Joseph Regional Medical Center.  She gave a family history of sexual abuse, as well as a history of a sexual assault in military service.  On mental status examination, she reported nightmares that occurred after a sexual encounter with a neighbor 14 years ago.  The dreams were somewhat disturbing to her, but they were not assaultive in nature.  The diagnoses were chronic paranoid schizophrenia, and bulimia by history.

In a November 1998 statement, W. C., MD, indicated that during his treatment of the Veteran since October 1996, she displayed significant symptoms of her diagnosed schizophrenia, paranoid type, chronic.  Specifically, he noted that she was psychotic with significant paranoia, and seemed to misinterpret events around her.  At times, her thoughts were loose and disorganized, and he believed that she was not able to engage in employment.

In a March 2004 statement, J. E., MD noted the Veteran's history of hospitalization for bulimia in military service, with recurring nightmares since that time.  

In a May 2004 statement, Dr. J.E. noted that there was documentation of record of two previous hospitalizations for the Veteran for psychiatric symptoms prior to her enlistment in the military, which established that she had a pre-existing medical condition that the military was not aware of.  The doctor also opined that the Veteran's symptoms were exacerbated during service and continued to cause her difficulties.

In a June 2004 statement, Dr. J. E. noted the Veteran's history of hospitalization for chronic schizophrenia in military service, and her reports that prior to military service she felt well, but since her discharge she had suffered from nightmares and ill health.  

In a September 2005 statement, R. S., MD noted the Veteran's pressured speech and other mental health disorder symptoms.

During a July 2009 psychiatric evaluation, the Veteran reported that her hospitalizations included a 1979 admission at the age of 19 for delusions, during which she was diagnosed with schizophrenia; a 1982 admission at the request of her mother; a 1983 admission during military service at Bethesda Navy Hospital for an eating disorder, at which time she claimed to have been sexually assaulted; and a voluntarily admission in 1995 at St. Joseph's Hospital, during which she was again diagnosed with schizophrenia.  The July 2009 examiner diagnosed schizophrenia, paranoid type, rule out PTSD, chronic.

In a January 2010 statement, the Veteran's father stated that he recalled her being upset after discharge from military service, that she showed signs of schizophrenia, that she had nightmares and sleep problems, and that she had confided to him that she had been sexually assaulted in service.

During psychiatric evaluation in July 2010, W. H., MD noted the Veteran's history of a sexual assault in military service.  The physician opined that the Veteran had a chronic history of mental illness which was most likely somewhat due to her genetic loading, and that it was difficult to separate her mental illness that pre-dated military service from the residual effects of her claimed in-service trauma. However, in addition to a diagnosis of schizophrenia, the examiner also diagnosed possible PTSD, secondary to a rape incident.  

In a February 2012 report C.R., Ph.D. opined that the Veteran suffered primarily from chronic schizophrenia, paranoid type, which was more likely than not permanently worsened by her military service.

The new evidence added to the record, including the May 2004 statement from Dr. J.E. that the Veteran's psychiatric symptoms were exacerbated during service and continued to cause her difficulties; the July 2010 examiner's diagnosis of possible PTSD, secondary to a rape incident; and the February 2010 opinion of C.R., Ph.D. that the Veteran suffered from chronic schizophrenia, which was more likely than not permanently worsened by her military service, relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran has a psychiatric disorder that was incurred or aggravated during active military service, and is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for acquired psychiatric disorder is reopened.

Reopened Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that her current psychiatric disability was aggravated during active military service as the result of stress, including a sexual assault that occurred during her hospitalization at Bethesda Naval Hospital for psychiatric evaluation in 1983.

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137.

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.
February 1979 pre-service private hospital records showed treatment and evaluation of the Veteran for acute psychotic decompensation at the age of 18.  The diagnosis was acute schizophrenic reaction.  

A pre-service June 1980 state hospital report indicates that the Veteran had her first psychotic break approximately fourteen months earlier, at which time she developed a paranoid delusional system and paranoid schizophrenia.  At the time of hospital discharge, the diagnosis was paranoid schizophrenia. 

A September 1983 psychologist's report noted that the Veteran had previously been hospitalized on two occasions with schizophrenic symptoms.  The provisional diagnosis was chronic, residual-type schizophrenia. 

During October and November 1983 Medical Board examinations, the Veteran admitted to two psychiatric admissions prior to active duty, and was diagnosed with chronic schizophrenia, residual type, which was found to have existed prior to service.  

In a March 1988 statement, E. H., MD stated that he first treated the Veteran for psychomotor retardation with depression in January 1978, and that schizophrenia was diagnosed in 1980.

During a July 2009 psychiatric evaluation, the Veteran reported that her hospitalizations included a 1979 admission at the age of 19 for delusions, during which she was diagnosed with schizophrenia and a 1982 admission at the request of her mother.

There was no history of mental health issues and no psychological abnormalities noted at the time of the Veteran's service entrance examination.  However, pre-service private treatment records, service treatment records, a military Medical Board report, and the Veteran's reports show that a psychiatric disability, namely schizophrenia, existed prior to the Veteran's entrance onto active military service.  Thus, the Veteran is not presumed to have been in sound condition at the time of her enlistment in March 1983.  As a result, it is the Veteran's burden to establish that her claimed psychiatric disability underwent a permanent increase in severity in service beyond the normal progression of the disability in order for service connection to be granted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

As noted above, the Veteran was hospitalized twice prior to her enlistment in the military.  Records from both hospitalizations characterize the Veteran's illness as acute.  The first admission in February 1979 resulted in a diagnosis of schizophrenic reaction, acute, and a stay of 40 days.  In the discharge summary it was noted that the Veteran continued to do well and was functioning on the ward setting and making plans for discharge.  There is no documented aftercare treatment.  Her second hospitalization in June 1980 lasted 19 days, and although continued outpatient care was recommended, there is no record of any follow-up treatment.  

Three years later, the Veteran enlisted in the Navy.  At the time of her entrance examination in March 1983, she was evaluated as psychiatrically normal.  The Veteran was seen at least four times between April 1983 and July 1983 for vaccinations, with no notation of any psychological problems.  In May 1983, she was seen for complaints of abdominal cramps.  She also reported visual disturbances and light-headedness at that time.  The physician attributed her somatic complaints to anxiety associated with her training.  In August 1983, after being transferred to Bermuda, the Veteran was seen for personal problems related to diet and work performance.  At a subsequent appointment in September 1983, she was seen for eating and overeating patterns.  She complained at that time of being tired, trying and not doing well, feeling left behind, and seeing herself as failing.  The physician noted that she displayed magical thinking, but no loosening of association.  The physician made a provisional diagnosis of schizophrenia, residual type, and recommended that she be transferred to the Bethesda Naval Hospital for further evaluation.  

As noted above, an October 1983 military Medical Board report notes that after an adequate period of observation, evaluation and treatment at the Bethesda Naval Hospital, the Veteran was found to be suffering from a mental illness of psychotic proportions that precluded any further useful military service.  It was also noted that her psychiatric condition was manifested by severe interference with her social adaptability and moderate interference with her civilian industrial adaptability.  She was diagnosed with chronic schizophrenia, residual type, and the Board recommended that after separation from service, she needed to continue her hospitalization at a VA facility.  

A November 1983 Medical Board report noted that while hospitalized, the Veteran had evidenced unstable behavior and threatened suicide twice, expressing feelings of worthlessness and a desire not to live.  She also continued to manifest inappropriate affect, alternating from very tearful to inappropriate laughter, which was not consistent with her mood or content of speech throughout her hospitalization.  She also manifested occasional looseness of association, particularly while under stress and shortly after being placed in a locked intensive care unit after threatening suicide.  She also maintained a preoccupation with her health during her hospitalization.  Her diagnosis remained chronic schizophrenia, residual type, and she was found to be unfit for future military service.

Following her discharge from the Bethesda Naval Hospital, the Veteran was treated at a service medical facility from November 1983 to January 1984.  Her main problems during the admission were anger at being separated from service, feelings of rejection, helplessness, and loss of security.  She also made suicide threats.  Prior to her discharge in January 1984, she was noted to be somewhat loose with inappropriate laughter, but was able to structure herself when encouraged to calm down.  She did not express suicidal ideations at that time.
A May 1988 Social Security Administration determination found that the Veteran was disabled from December 1987 due to her chronic paranoid schizophrenia.

During psychological examination in May 1988, the Veteran voiced a general fear of people because of all the "rapes and beatings and lies," and a fear of men.  S. F., Ph.D., diagnosed chronic paranoid schizophrenia.

Medical records of P. S., MD, dated from 1991 to 1992 showed continuing psychiatric treatment and evaluation of the Veteran for schizophrenia.  

In June 1998, the Veteran was hospitalized at the St. Joseph Regional Medical Center.  She gave a family history of sexual abuse, as well as a history of a sexual assault in military service.  On mental status examination, she reported nightmares that occurred after a sexual encounter with a neighbor 14 years ago.  The dreams were somewhat disturbing to her, but they were not assaultive in nature.  The diagnoses were chronic paranoid schizophrenia.

In a November 1998 statement, W. C., MD, indicated that during his treatment of the Veteran since October 1996, she displayed significant symptoms of her diagnosed schizophrenia, paranoid type, chronic.  Specifically, he noted that she was psychotic with significant paranoia, and seemed to misinterpret events around her.  At times, her thoughts were loose and disorganized, and he believed that she was not able to engage in employment.  The associated clinical records show that the Veteran's psychiatric symptoms continuously escalated from 1995 to 1997.  In fact, an August 1997 assessment by the records manager notes that the Veteran displayed delusions of a bizarre nature and hallucinations.

In a March 2004 statement, J. E., MD noted the Veteran's history of hospitalization for bulimia in military service, with recurring nightmares since that time.  

In a May 2004 statement, Dr. J.E. opined that the Veteran's psychiatric symptoms were exacerbated during service and continued to cause her difficulties.

In a June 2004 statement, Dr. J. E. noted the Veteran's history of hospitalization for chronic schizophrenia in military service, and her reports that prior to military service she felt well, but since her discharge she had suffered from nightmares and ill health.  

In a January 2010 statement, the Veteran's father stated that he recalled her being upset after discharge from military service, that she showed signs of schizophrenia, that she had nightmares and sleep problems, and that she had confided to him that she had been sexually assaulted in service.

During psychiatric evaluation in July 2010, W. H., MD noted the Veteran's history of a sexual assault in military service.  The physician opined that the Veteran had a chronic history of mental illness which was most likely somewhat due to her genetic loading, and that it was difficult to separate her mental illness that pre-dated military service from the residual effects of her claimed in-service trauma.  However, in addition to a diagnosis of schizophrenia, the examiner also diagnosed possible PTSD, secondary to a rape incident.  

In a February 2012 report C.R., Ph.D. opined that the Veteran suffered primarily from chronic schizophrenia, paranoid type, which was more likely than not permanently worsened by her military service.  In rendering the opinion, the examiner noted that that the Veteran had been treated for schizophrenia prior to her enlistment, but it had only been diagnosed as acute at that time.  He noted further that years went by without any documented treatment between the time of the Veteran's second pre-service admission and her enlistment in the Navy, and that she was functioning well enough at the time of her enlistment that no psychiatric abnormalities were noted.  The physician also found that complaints made by the Veteran during active duty suggest that basic training and Naval duty were more than minimally stressful for her, and caused an exacerbation of her mental disorder.  

The physician also noted the Veteran's contention that she was raped by a corpsman during her treatment at the Bethesda Naval Hospital in 1983, and although her allegation could not be definitively verified, she reported symptoms following that hospitalization that had not been present prior to that time.  These include nightmares, thoughts of sexual assault, re-experiencing of a sexual assault in the form of tactile hallucinations.  He also noted that the Veteran was never considered to be high risk for suicide until her admission at Bethesda Naval Hospital.  In addition, the physician noted that when treated at the Bethesda Naval Hospital from September 1983 to December 1983, the Veteran's diagnosis was considered to be chronic schizophrenia, rather than acute schizophrenic reaction she was diagnosed with prior to her enlistment.  

Dr. C.R. also opined that the Veteran had been completely disabled due to her schizophrenia since at least July 1987, and that her behavior, symptomatology and GAF scores throughout the appeal period were consistent with the criteria for complete disability, including gross impairment in thought processes or communication, persistent delusions or hallucinations, and grossly inappropriate behavior.

The Board finds that the evidence noted above shows that the Veteran's pre-existing schizophrenia was aggravated during her active military service.  In this regard, the evidence shows that the Veteran was treated for and diagnosed with schizophrenia a few years prior to her enlistment, however; it was only noted to be acute at that time, and her condition had obviously improved at the time of her enlistment in March 1983, because there were no psychological abnormalities noted at that time.  However, starting in May 1983, during basic training, the Veteran began to experience somatic symptoms, which were the service doctors attributed to anxiety related to training, and in August and September 1983, she presented with psychological symptoms, which resulted in a diagnosis of schizophrenia, residual type, and escalated to the point that she was eventually discharged as unfit for retention in the military.  Both the October and November 1983 Medical Board reports indicate that the Veteran's diagnosis at the time of her discharge was chronic schizophrenia, residual type, which was an increase in the acute schizophrenia she was diagnosed with prior to service.  

The evidence of record also shows that the Veteran's schizophrenia continued to increase in severity following her discharge.  In this regard, as noted above, the Veteran was determined by the SSA in 1988 to have been disabled due to her paranoid schizophrenia since December 1987.  As noted above, the October 1983 Medical Board report found that the Veteran's psychiatric condition was manifested by only moderate interference with her civilian industrial adaptability.  Treatment records from W.C., MD show that the Veteran's psychiatric disability continued to increase in severity from 1995 to 1998.  Furthermore, as noted above two physicians have opined that the Veteran's schizophrenia was aggravated during her active military service.  See May 2004 statement from Dr. J.E. and February 2012 evaluation report from C.R., Ph.D.

The Veteran has expressed her belief that her pre-existing psychiatric disability was aggravated in service.  The Veteran is competent to report the symptoms of her disability, and her reports are supported by the opinions of the medical professionals noted above.

There is evidence against a finding of aggravation in that the November 1983 Medical Board found that the Veteran's schizophrenia pre-existed service and was not aggravated thereby, and C. B., D.O., opined in September 1995 that as paranoid schizophrenia was not a specifically event-related disability, the Veteran's claim that her current mental disability was a direct result of the in-service assault could not be supported.  The evidence, however, is in at least equipoise on the question of aggravation.  Resolving such doubt in the Veteran's favor, the Board finds that a current psychiatric disability, namely schizophrenia, pre-existed service, but was aggravated therein.  Accordingly, service connection for an acquired psychiatric disorder, namely schizophrenia, is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability, namely schizophrenia, is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


